Citation Nr: 0005137	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-34 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of shell 
fragment wounds.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
April 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for residuals of 
shell fragment wounds.

The Board notes that in the rating decision on appeal, the RO 
denied reopening the claim for service connection for post-
traumatic stress disorder.  In a November 1999 rating 
decision, the RO granted service connection for post-
traumatic stress disorder and assigned a 100 percent 
disability evaluation.  Thus, the claim for service 
connection for post-traumatic stress disorder is no longer on 
appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  Service connection for shell fragment wounds was denied 
by the RO in an October 1994 rating decision.  The appellant 
did not appeal that decision.

2.  Evidence received since the October 1994 rating decision, 
which denied service connection for shell fragment wounds, is 
cumulative and redundant.


CONCLUSION OF LAW

1.  The October 1994 rating decision, which denied service 
connection for shell fragment wounds, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for residuals of 
shell fragment wounds.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that service connection for residuals of 
shell fragment wounds should be granted.  He states that the 
residuals can be verified by a routine physical examination.

Service connection for shell fragment wound was denied by the 
RO in an October 1994 rating decision.  The evidence of 
record at that time consisted of the appellant's application, 
service medical records, VA outpatient treatment reports, and 
private medical records.

Service medical records are silent for a finding of a shell 
fragment wound.  On March 21, 1969, it was noted that the 
appellant had a one-inch laceration to the base of his nose 
and eyebrow.  The examiner stated that the laceration was 
cleaned and scrubbed and washed with hydrogen peroxide and 
lidocaine.  Ten sutures were done.  The appellant was seen 
the next day with complaints of pain above the right eye.  
The appellant reported that the medication prescribed the 
prior day had not helped.  The examiner stated that upon 
physical examination, the wound was clean and there was 
minimal swelling with no evidence of infection.  The 
appellant was seen on March 24, 1969, for removal of the 
sutures.  The examiner stated that the sutures were removed 
and that a bandaid was applied.  On March 27th, the examiner 
stated that fundoscopic examination was normal and that there 
was no erythema of the eye.  Extraocular movement was "OK."

The VA outpatient treatment reports and private medical 
records are silent for complaints or report of residuals of 
shell fragment wound.  In a statement, he stated that he was 
hit in the face, eye, and chin with metal from a blown-up 55-
gallon drum.  

In the October 1994 rating decision, the RO stated that 
service connection was denied for shell fragment wounds 
because there was no evidence in the service medical records 
that the appellant had sustained shell fragment wounds and 
had not received a Purple Heart for any wounds.  The RO noted 
that the service medical records showed the one-inch 
laceration, but stated that the treatment record did not 
indicate that it was a shell fragment wound.  The RO 
determined that in the absence of wounds incurred in service, 
confirmed by service medical records, the claim for service 
connection for shell fragment wounds was denied.  In essence, 
the appellant had not brought forth competent evidence of 
residuals of shell fragment wounds to warrant service 
connection.  Regardless of the specific claim of a wound, 
there had been inservice evidence of a laceration.  However, 
there was no competent evidence of residual disability.  The 
appellant was notified of the decision and of his appellate 
rights in an October 24, 1994, letter, and he did not appeal 
the decision.  That decision is final.  A claim may be 
reopened by submitting new and material evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the October 1994 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Evidence submitted or associated with the claims file in 
relation to service connection for residuals of shell 
fragment wounds consisted of the appellant's contentions, VA 
medical records, and service medical records.  In the VA Form 
21-4138, Statement in Support of Claim, the appellant stated 
that he wanted to reopen his claim for service connection for 
shrapnel wound.  He stated that a doctor "will send medical 
reports saying . . . shrapnel-face-eye."  The service 
medical records submitted were either duplicative of that 
which was before the RO in October 1994 or not applicable to 
the appellant's claim for service connection for residuals of 
shell fragment wound.  The VA medical records submitted were 
silent as to clinical findings of residuals of shell fragment 
wounds nor did the appellant report any complaints related to 
residuals of shell fragment wounds.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

Although the VA medical records and some of the service 
medical records were not of record at the time of the October 
1994 rating decision, they are either silent as to a clinical 
finding or a diagnosis of residuals shell fragment wounds or 
not relevant to the appellant's petition to reopen the claim 
for service connection for residuals of shell fragment wounds 
and would not constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).

At the time of the October 1994 rating decision, the 
appellant had not brought forth competent evidence of current 
residuals of shell fragment wounds.  Although the RO stated 
that the appellant had not brought forth evidence of 
incurrence of shell fragment wounds, it noted that the 
service medical records had shown that he had sustained a 
one-inch laceration to his face.  The VA medical records and 
the service medical records submitted since the October 1994 
rating decision establish nothing new.  The appellant has not 
brought forth competent evidence of current residuals of 
shell fragment wound to his face.  It must be noted that when 
the appellant underwent physical examinations, which findings 
were reported in the VA medical records, there were no 
findings as to residuals of shell fragment wounds on the 
appellant's face.  Therefore, the Board finds that the VA 
medical records and the service medical records do not 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).

The appellant's assertions that he has residuals of shell 
fragment wounds are the same assertions he made at the time 
of the October 1994 rating decision, and thus such assertions 
are cumulative and redundant of that which was before the RO 
previously and would not constitute new and material 
evidence.  38 C.F.R. § 3.156(a); see Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).

Finally, the Board is aware that the appellant was granted 
service connection for post-traumatic stress disorder based 
upon inservice stressors.  See 38 U.S.C.A. § 1154(b) (West 
1991).  Assuming that the appellant was engaged in combat at 
the time he sustained the shell fragment wounds, the failure 
of the RO to apply a statutory or regulatory evidentiary 
presumption in a prior final decision cannot constitute new 
and material evidence.  VAOPGCPREC 38-97 (Dec. 17, 1997); see 
also Turpen v. Gober, 10 Vet. App. 538, 538-39 (1997).  
Additionally, the appellant has not alleged that the shell 
fragment wounds occurred during combat, and even if it did, 
he has never brought forth competent evidence of current 
residuals of shell fragment wounds to warrant reopening the 
claim.  Stated differently, at the time of the prior 
decision, there was an evidentiary defect in the record.  
There was no competent evidence of current disability 
(claimed to be due to a wound.  Since that determination, 
that defect has not been cured. 

Although the appellant has alleged that he has residuals of 
shell fragment wounds, he is not competent to make such a 
diagnosis.  Moray v. Brown, 5 Vet. App. 211 (1993) ("If lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well-grounded claim [for service 
connection], it necessarily follows that such assertions 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108").  Thus, his statements cannot serve as 
a basis to reopen his claim for service connection for 
residuals of shell fragment wounds.  

Because the Board has determined that the appellant has not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for residuals 
of shell fragment wounds nor whether VA has fulfilled its 
duty to assist.  See Winters, 12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in November 1996, which provided the law and 
regulations pertaining to new and material evidence.  
Additionally, in the November 1999 supplemental statement of 
the case, the RO informed the appellant that he had not 
brought forth evidence of treatment for this condition upon 
which to base reconsideration of the issue.  Thus, the 
appellant is aware of what type of evidence he needs to 
submit to reopen his claim.  In this respect, it is not shown 
that the appellant has put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).


ORDER

The petition to reopen the claim for service connection for 
residuals of shell fragment wounds is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

